759 N.W.2d 397 (2009)
Richard E. HARVLIE, Plaintiff-Appellee, and
Blue Cross/Blue Shield, Intervening Plaintiff-Appellee,
v.
JACK POST CORPORATION and St. Paul Fire & Marine Insurance Company, Defendants-Appellants.
Docket No. 137402. COA No. 276044.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the application for leave to appeal the August 21, 2008 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Petersen v. Magna Corp. (Docket No. 136542-43) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.
MARILYN J. KELLY, C.J., would deny the application for leave to appeal.